Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Regarding claim 8, the limitation “wherein said alert is based on a measured pushrod travel measurement that represents a pattern indicating differences in relative measurements from different wheels of the same vehicle that indicate a braking imbalance between different brake systems of said vehicle.” is unclear.   Claim 1, from which claim 8 depends, appears to require an alert regarding pushrod travel distances that are beyond an acceptable limit of a singular sampled brake.  Claim 8 appears to require that the same “alert” be based on a measurement or pattern of a plurality of brake systems on different wheels on the same vehicle.  There is nothing in claim 1 about a process for evaluating a plurality of brakes.  If the alert is based on the requirements of claim 8 it would have to either be a separate alert based on an additional unclaimed process or it would render the alert pertaining to a singular brake not possible. It is unclear if claim 8 is a separate alert for a different process.  It appears that the amendment changed what the alert can encompass.  The alert of claim 1 
Regarding claim 8, it is also generally not understood if claim 8 intends to require a process of receiving images from a plurality of sensors and plurality of brakes simultaneously or if the alert is based on a calculation of measurements and data stored in the database.  There doesn’t appear to be support for receiving images from a plurality of sensors and plurality of brakes simultaneously in claim 1.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Mian et al. (US-20100042369).
 Regarding claim 1, Mian et al. discloses (a) receiving (44) a series of three-dimensional images (paragraph 57, at least via laser) of a vehicle brake pushrod (204) during operation from one or more imagery sensors (92, lasers) that produce a three dimensional image (92/11 and the resulting image determining shape); (b) recording (44) at least a first three-dimensional image of the brake pushrod (204) with the brake applied and at least a second three-dimensional image of the brake pushrod with 
Regarding claim 2, Mian et al. discloses wherein said series of three-dimensional images are obtained by sensors located at a distance from said vehicle (at least via mobile unit 180).
Regarding claim 3, Mian et al. discloses wherein said one or more three dimensional images are received by sensors located beneath the vehicle front wheels, the vehicle rear wheels, or both the vehicle front and rear wheels (at least via mobile unit 180, paragraph 63, line 2).
Regarding claim 4, Mian et al. discloses wherein one of the one or more pushrod travel distance measurements in said database corresponds to pushrod travel distances from the same or similar brake systems at a previous time when all of the brakes on vehicles having such braking system were known to be essentially free of wear, properly adjusted, and defect-free (paragraph 64,  the standard).
Regarding claim 5, Mian et al. discloses wherein the transmitting comprises sending an alert to said operator (via 12/14) if there exists a significant deviation from the previously recorded measurements for said vehicle and which may indicate problems with at least one of the brakes of said vehicle (paragraph 64 and fig 2).

Regarding claim 7, Mian et al. discloses wherein said alert is based on a measured brake stroke distance (D) that represents a distance that is beyond an acceptable limit (paragraph 64, lines 13-15).
Regarding claim 8, Mian et al. discloses wherein said alert is based on a measured pushrod travel measurement that represents a pattern indicating differences in relative measurements from different wheels of the same vehicle that indicate a braking imbalance between different brake systems of said vehicle (paragraphs 48 and 63-65, at least wherein data pertaining to pushrod travel is compared to stored data which could indicate an imbalance between wheels of a vehicle).
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record does not use three-dimensional imaging, Examiner respectfully disagrees.  In paragraph [0017] of Applicant’s disclosure three-dimensional imaging has been defined to include the use of LIDAR.  Mian et al. discloses several embodiments in terms of image capture and processing.  As set forth above, Mian et al. discloses the use of light and or lasers (LIDAR) in order to capture images and determine the shape (paragraph 57).  At least in this way, Mian et al. has been interpreted to disclose three-dimensional imaging.  It appears that the arguments are more specific than the limitations set by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657